Title: From George Washington to Thomas Jefferson, 30 November 1789
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir,
            New York Novr 30th 1789.
          
          You will perceive by the enclosed letter (which was left for you at the Office of Foreign Affairs when I made a journey to the Eastern States) the motives on which I acted with regard to yourself, and the occasion of my explaining them at that early period.
          Having now reason to hope—from Mr Trumbulls report—that you will be arrived at Norfolk before this time (on which event I would most cordially congratulate you) and having a safe conveyance by Mr Griffin, I forward your Commission to Virginia; with a request to be made acquainted with your sentiments as soon as you shall find it convenient to communicate them to me. With sentiments of very great esteem & regard I am—Dear Sir Your Most Obedt Hble Servt
          
            Go: Washington
          
        